TRANSAX INTERNATIONAL LIMITED South Part 1-101 Nanshe Area, Pengnan Industrial Park North Yingbinbei Road Waisha Town, Longhu District Shantou, Guangdong, China 515023 Telephone (86) 75483238888 July 13, 2012 ‘CORRESP’ United States Securities and Exchange Commission treet, N.W. Washington, D.C.20549 Attention: Max A. Webb, Assistant Director Lyn Shenk, Accounting Branch Chief Jeffrey Sears J. Nolan McWilliams Re: Transax International Limited (the “Company") Amendment No. 2 to Form 8-K Filed March 6, 2012 Form 10-K for Fiscal Year Ended December 31, 2011 Filed April 13, 2012 Form 10-Q for Fiscal Quarter Ended March 31, 2012 Filed May 15, 2012 File No. 000-27845 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated June 22, 2012.Following are the Company’s responses to such comments. Form 10-K for Fiscal Year Ended December 31, 2011 Item 1. Business, page 1 1. Please refer to your disclosure regarding the products and services provided by BT Shantou.You state that since inception, BT Shantou has provided a number of procurement services for international toy distributors and wholesalers.You also state that BT Shantou has arranged for original equipment manufacturing (“OEM”) services, pursuant to which, local OEMs produce toy products to the specific specifications of one of your customers. In this regard, please explain to us in detail, as well as clarify in your disclosure, the material differences between (A) “procurement” services and (B) the arrangement of OEM services. In addition, confirm for us whether or not OEM services are truly only performed for one customer.Furthermore, explain to us whether sales of products and/or toy models featured on your website and/or displayed in your showroom are deemed to be (a) procurement services or (b) arrangements of OEM services. If website and showroom sales are classified based upon their specific terms or other factors, please describe for us, in detail, the primary factors considered when determining whether the sales should be classified as procurement services or arrangements of OEM services. Lastly, clarify for us, as well as in your disclosure, whether the fiscal year 2011 revenue split between procurement services and OEM services was (I) 58% and 42%, respectively, as suggested by the disclosure on page1 of your Form 10-K or (II) 65% and 35%, as suggested by the disclosure on page F-7 of your Form 10-K. In this regard, also explain to us how OEM services represented either 35% or 42% of total revenue, given that (i) BT Brunei sales represented greater than 80% of your total sales, (ii) the disclosure on page F-7 of your Form 10-K states that BT Brunei’s operations are focused on procurement services, and (iii) the disclosure on page F-18 of your Form 10-K indicates that 77.8% of your purchases were from Universal Toys (HK) Ltd., which is a distributor of toys, rather than a manufacturer of toys.As part of your response, specifically tell us the percentage of revenue generated from procurement services versus OEM services for both BT Brunei and BT Shantou. In addition, please provide your proposed expanded disclosure as part of your response. - 1 - RESPONSE: “Procurement services” refer to transactions in which customers do not request any change to toy products from the manufacturer’s sample. “OEM services” refer to transactions in which our customers request customization to the toy products, which can include changes in mechanical functionality, appearance, physical dimension, and materials.Sales of toy products featured on the Company’s website and displayed in the showroom can be either classified as procurement services or OEM services.Sales would be classified as procurement services if the toys purchased are the same as the sample which appears on the website or in the showroom, and sales would be classified as OEM services if the toys purchased have been customized at the customer’s request as discussed above. The Company provides OEM services to multiple customers. In 2011, approximately 58% of the Company’s total revenues was derived from procurement services and approximately 42% of the Company’s total revenues was derived from OEM services. In 2011, BT Shantou generated all of its revenues from procurement services, while 51% of BT Brunei’s revenue was from OEM services and 49% was from procurement services. The typographical error in disclosure on page F-7 of Note 1 of the financial statements will be corrected in future filings. The Company proposes to expand its disclosure infuture filings as follows: •Part I, Item 1. Business, will be expanded as follows (see underlined for additional disclosure): We are located in Shantou City of Guangdong province, the geographical region well-known for toys manufacturing and exporting in China. We are not a manufacturer. We provide procurement services for international toy distributors and wholesalers, including identifying, evaluating, and engaging one or more local manufacturers, trading companies or distributors for the requested supply of toys, as well as original equipment manufacturing (“OEM”) services. The OEM services include engaging toy manufacturers directly or through other toy trading companies or distributors to either manufacture toys to specific specifications requested by our customers, or customize an existing toy product to meet our customer’s request such as through changes in mechanical functionality, appearance, physical dimension, and materials. •Footnote Note 1, page F-7, the last paragraph will be expanded as follows (see underlined additional disclosure): We are located in Shantou City of Guangdong province, the geographical region well-known for toys manufacturing and exporting in China. We are not a manufacturer. We provide procurement services for international toy distributors and wholesalers, including identifying, evaluating, and engaging one or more local manufacturers, trading companies or distributors for the requested supply of toys, as well as original equipment manufacturing (“OEM”) services. The OEM services include engaging toy manufacturers directly or through other toy trading companies or distributors to either manufacture toys to specific specifications requested by our customers, or customize an existing toy product to meet our customer’s request such as through changes in mechanical functionality, appearance, physical dimension, and materials. During 20XX approximately% of our revenues were derived from procurement services and approximately % were derived from arranging for OEM services. 2. We note your disclosure that you source your customer orders from local qualified manufacturers and trading companies. However, 77.8% of your total purchases during fiscal year 2011 were sourced from a “distributor,” Universal Toys.Please clarify this fact in your disclosure. In addition, tell us and disclose in future filings, whether Changtai Toys and Yintai International Shares, which companies respectively supplied 48.3% and 28.7% of your total purchases for the three month period ended March 31, 2012, are toy manufacturers, toy trading companies, or toy distributors. Lastly, please tell us how toy trading companies differ from both toy distributors and toy manufacturers. Provide your proposed disclosure as part of your response. - 2 - RESPONSE: Universal Toys, Changtai Toys and Yintai International are all trading companies. In the toy industry in China, a trading company, as well as a distributor, generally refers to a company that purchases and resells toy products, while a manufacturer makes toy products. The Company proposes to expand its disclosure in future filings as follows: Universal Toys is a toy distributor and a related party, whose sole shareholder is the brother-in-law of our Chairman and CEO. Universal Toys accounted for % of our total purchases for the year. Changtai Toys and Yintai International are toy distributors and unrelated third parties. Supplementally please be advised that invoicing from Changtai Toys may bear the name of Prosperous Toys Limited and invoicing from Yintai International may bear the name of Win Tide International Holding Limited, both of which are English translations of the Chinese names. 3. We note your disclosure that after you monitor the quality control process at manufacturers’ facilities and inspect final products upon delivery, the products are then shipped to your warehouse where you pack customer orders into containers for shipping. However, we note from response 3 of your letter dated March 30, 2012 that the majority of your product sales are shipped directly from your suppliers’ facilities to your customers. Please revise your disclosure regarding the shipping of your products, as appropriate. Provide your proposed disclosure as part of your response. RESPONSE: The Company proposesthe following disclosure in future filings under the “Suppliers” section of Item 1 Business: We source our customer orders from local qualified manufacturers and trading companies. We also monitor the quality control process at the manufacturers’ facilities and inspect final products prior to delivery. The majority of the products are shipped directly to the customers while the remainder is shipped to our warehouse where we pack customer orders into containers for shipping. Financial Statements Consolidated BalanceSheets, page F-3 4. Please revise the balance sheets included in both your fiscal year 2011 Form 10-K and the Form 10-Q for the quarterly period ended March 31, 2012 to disclose all outstanding shares of preferred stock. RESPONSE:Based on our capitalization at the time we were negotiating to acquire BT Brunei, we only had approximately 3,921,040 shares, or 3.9%, of our total authorized and unissued common stock available for issuance, excluding shares underlying outstanding options. These shares were not sufficient to complete the acquisition of BT Brunei. In order to enable us to complete this acquisition on terms acceptable to BT Brunei and pay the fees payable to China Direct Investments, Inc. (“China Direct”) due under our consulting agreement with that firm, we agreed to pay the purchase price for the acquisition, as well as the fees payable to China Direct, through our issuance of convertible preferred stock which has automatic conversion features. The convertible preferred stock issued to BT Hong Kong and to China Direct was accounted for by the Company as a credit to additional paid in capital with a corresponding offset to additional paid in capital, based on the following accounting analysis for reverse acquisition transactions. First, the intent of the parties to these transactions was to design the convertible preferred stock as an instrument to be settled through a fixed number of shares of the Company’s common stock when such shares became available for issuance. - 3 - The convertible preferred stock issued to BT Hong Kong was consideration for the acquisition of BT Brunei as provided for in the Share Exchange Agreement. Since the Company did not have a sufficient number of shares of authorized but unissued and unreserved shares of common stock to issue as full consideration at the closing of the Share Exchange Agreement and in payment of consulting fees to China Direct, the Company created and issued the convertible preferred stock. The convertible preferred stock provides for automatic conversion into common stock on the effective date of a reverse stock split or an increase in the number of the Company’s authorized shares of common stock. Since the convertible preferred stock issued to BT Hong Kong is designed to be settled in a fixed number of shares, it is accounted for as an equity instrument, with a credit to additional paid in capital. Since the Company’s acquisition of BT Brunei was accounted for as a reverse merger and recapitalization of BT Brunei whereby BT Brunei was considered the acquirer for accounting purpose, the corresponding debit is accounted for as an offset to additional paid in capital. Accordingly, there is no net monetary impact on the Company’s financial statements as a result of this accounting treatment before the planned reverse stock split occurs. Likewise, since the convertible preferred stock issued to China Direct is designed to be settled in a fixed number of shares, it is also accounted for as an equity instrument, with a credit to additional paid in capital. The Company accounted for the convertible preferred stock issued to China Direct as an expense of the reverse merger and recapitalization with BT Brunei and the resulting effect in net equity was eliminated upon completion the reverse merger and recapitalization. However, once the planned reverse stock split occurs, the outstanding common stock balance in the balance sheet will reflect the conversion of the convertible preferred stock into common stock as a result of the transaction with related footnote disclosure. Consolidated Statements of Cash Flows, page F-6 5. Based upon our review of your balance sheets for the fiscal years ended December 31, 2011 and December 31, 2010, as well as our review of the disclosure in Note 3 to your fiscal year 2011 financial statements, it is not clear to us why “prepaid expenses and other current assets” would be reflected as a use of $883,851 in the “cash flows from operating activities” section of your fiscal year 2011 consolidated statement of cash flows. Similarly, it is not clear to us why the “cash flows from financing activities” section of your fiscal year 2011 consolidated statement of cash flows would reflect an increase in the amount due to related parties.Please advise or revise your statement of cash flows, as appropriate. If the change in the liability recorded for working capital advances, which we observed from your disclosure in Note 8 to the fiscal year 2011 financial statements, has been reflected within the reconciling items presented in the “cash flows from operating activities” section of your fiscal year 2011 consolidated statement of cash flows, please advise and explain your basis for the classification of the underlying cash flows.Alternatively, reclassify any working capital advances and/or repayments thereof as “cash flows from financing activities,” as such amounts appear to be the equivalent of loans and/or loan repayments, respectively. Lastly, please consider whether the observations and concerns expressed in this comment are applicable to your fiscal year 2010 consolidated statement of cash flows and advise. - 4 - RESPONSE: The Company made a clerical error in preparing its cash flow statement for the year ended 2011 appearing in its Form 10-K.Although the Company made a calculation error in the amount reported, it has correctly classified its working capital advances and repayment thereof as cash flows from financing activities.For 2010, there were no clerical errors identified. The table below summarizes the correction on the cash flow statement for the year ended December 31, 2011: As Reported As Corrected Difference CASH FLOWS FROM OPERATING ACTIVITIES: Prepaid Expenses and Other current assets ) ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in due to related party ) ) Net cash provided by (used in)financing activities ) ) Please note total cash flow was not affected and the understatement error in net cash flow from operating activities was offset by the overstatement error in net cash flow from financing activities. We will appropriately address this correction in our financial statements for the year ending December 31, 2012 to be included in our Form 10-K for the year ending December 31, 2012. Notes to Consolidated Financial Statements Note10 – Income Taxes 6. Please refer to your tabular disclosure of “the components of income (loss) before income tax.”We note that you have attributed all of your company’s fiscal year 2011 income before income taxes to “Chinese operations.”However, we note from the disclosure on page 23 of your Form 10-K (i.e., in MD&A) that your effective tax rate for 2011 was negligible, since approximately all of your consolidated taxable income was attributable to BT Brunei’s operating income. In this regard, we note that BT Brunei is incorporated in the State of Brunei Darussalam, and not the People’s Republic of China (the “PRC”). Given that the applicable income tax laws, as well as your exposure to income tax expense and obligations, appear to differ significantly for your operations in the PRC (i.e., BT Shantou) and your operations in the State of Brunei Darussalam (i.e., BT Brunei), we believe that your table should separately disclose your income or loss before income tax for each of those jurisdictions.Please revise your disclosure accordingly, or advise. In addition, please tell us whether there are any potential tax implications for repatriating the earnings of BT Brunei for use in China. RESPONSE: The Company will disclose in future filings the following revised footnote which will include additional language, as underlined below, and add a table, as shown, disclosing BT Brunei operations: NOTE 10– INCOME TAXES (as revised) We account for income taxes under ASC 740, “Expenses – Income Taxes”. ASC 740 requires the recognition of deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carry forwards. ASC 740 additionally requires the establishment of a valuation allowance to reflect the likelihood of realization of deferred tax assets. - 5 - BT Shantou is governed by the Income Tax Law of the People’s Republic of China Concerning Foreign Investment Enterprise and Foreign Enterprises and local income tax laws (the “PRC Income Tax Law”). Pursuant to the PRC Income Tax Law, BT Shantou is subject to tax at a maximum statutory rate of 25% (inclusive of state and local income taxes). The income tax provision described in the table below was due to permanent differences. BT Brunei was incorporated in the State of Brunei Darussalam, and is not subject to any corporate income taxes in accordance to the laws and regulations of that country. Due to the nature of BT Brunei’s operations, procurement services and sales to export customers, BT Brunei is not subject to PRC income tax. Since BT Brunei is not engaged in operations or sales within the PRC, and management does not expect to repatriate earnings of BT Brunei for use in China, there would not be potential income tax implications. The components of net income (loss) before income taxes consisted of the following: Years Ended December 31, U.S. Operations $
